Citation Nr: 1529152	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran is rated incompetent for VA benefits purposes, and claims that competency status should be restored.  For VA purposes, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his affairs, including the disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2014). 

The Veteran asserts that she has now adjusted to her treatment plan and is able to take her own meals and spend her own pay.  In addition, her debts have been paid and she has not been hospitalized in years.  See Notice of disagreement dated May 2012 and VA Form 9 dated February 2014.  

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, VA will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  As the Veteran's statements have brought the finding of her incompetency into question, a field examination is deemed necessary to determine whether the Veteran is presently competent to handle disbursement of her VA funds.

The Veteran's representative stated that a hearing was scheduled for the Veteran's petition for Termination of Conservatorship in Milwaukee County Circuit Court in December 2011, but there are no findings of record for a decision related to this matter.  However, the Veteran's Virtual VA file shows that the conservatorship still exists as there are accountings through 2015.  

Furthermore, it appears that the Veteran was hospitalized for a psychosis in July 2014.  Her more recent VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that she may submit lay statements from individuals that have first-hand knowledge her ability to contract or to manage her affairs, including the disbursement of funds.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain the Veteran's more recent VA treatment records, including any pertaining to a July 2014 hospitalization for psychosis.

3.  Following the above development, schedule the Veteran for a VA psychiatric field examination to determine whether she is presently competent to handle disbursement of her VA funds.

The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should note the Veteran's extensive psychiatric history and previous determinations addressing the Veteran's competency.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If the status of competent remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

